962 F.2d 14
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Francisco RAMOS-CHAVEZ, Plaintiff-Appellant,v.Maria G. IGARASHI, Defendant-Appellee.
No. 91-55817.
United States Court of Appeals, Ninth Circuit.
Submitted May 5, 1992.*Decided May 11, 1992.

Before HUG, DAVID R. THOMPSON and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Francisco Ramos-Chavez appeals the district court's dismissal of his action pursuant to the Racketeer Influenced & Corrupt Organizations Act ("RICO"), 18 U.S.C. §§ 1961 et seq.   We have jurisdiction pursuant to 28 U.S.C. § 1291 and reverse and remand.


3
Chavez's complaint has alleged a conspiracy between the defendant, the plaintiff's attorney, and a third person to dispose of his property.   The district court dismissed the action, finding that it involved domestic relations and therefore would be better addressed in state court.


4
It cannot be determined from the complaint, however, that Chavez's claim involves a domestic relations matter.   Accordingly, the district court abused its discretion by dismissing Chavez's complaint and abstaining on this ground.   See Stock West v. Confederated Tribes, 873 F.2d 1221, 1229 (9th Cir.1989) (equitable abstension reviewed for an abuse of discretion).


5
REVERSED and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3